Title: To Thomas Jefferson from Thomas G. Watkins, 11 May 1825
From: Watkins, Thomas G.
To: Jefferson, Thomas

If necessary & not otherwise Mr Jefferson will aid the action of his bowels with injections for a few days—and if any thing like congestion is felt in the stomach  or bowels—a thorough operation should be produced by rhubarb & prepared chalk or magnesium a tolerable active dose—to be proportioned according to his known habit—It will be best to avoid acids—as they will keep up longer than necessary the mercurial action on the mouth—the sensible influence of cold must be carefully guarded against—a warm room & wrapper shou’d of course be always present when Mr J. rises out of bed on any occasion—the use of the charcoal shou’d be continued a few days to  the mouth & preserve the enamel of the teeth from the corrosive acrimony of the mercury—and a decoction of bark or brandy and water may be held in the mouth to diminish gradually by their astringency the salivary discharge—Mr Jefferson may eat good soups—his rice, tea, chocolat &c &c now—and  if in a day or two as his appetite & strength seem to consume the white meats may be superadded—cold drinks too frequent used will keep up the salivation a little more—but will produce little other inconvenience if then a low gripe or produces heartburn (so called) it must give place to wine & water and other drinks that do not produce that effect—otherwise all in the forenoon & wine & water late afternoon may be the best alternative
                        T G Watkins